Exhibit 10.1

 

SECOND AMENDMENT TO DRUG CLINICAL SUPPLY AGREEMENT

 

AND

 

THIRD AMENDMENT TO EXCLUSIVE CROSS-LICENSE, TECHNOLOGY TRANSFER, AND REGULATORY
MATTERS AGREEMENT

 

THIS SECOND AMENDMENT TO DRUG CLINICAL SUPPLY AGREEMENT AND THIRD AMENDMENT TO
EXCLUSIVE CROSS-LICENSE, TECHNOLOGY TRANSFER, AND REGULATORY MATTERS AGREEMENT
(this “Amendment”) is entered into the later of the dates in the signature block
below (the “Amendment Effective Date”) by and between INO Therapeutics LLC, a
Delaware limited liability company having a place of business at Perryville III
Corporate Park, 53 Frontage Road, Third Floor, Hampton, NJ 08827 (“Ikaria”), and
Bellerophon Pulse Technologies LLC, a Delaware limited liability company, with
offices at  184 Liberty Corner Road, Suite 302, Warren, NJ 07059 (“Pulse
Technologies”).

 

All capitalized terms not defined herein shall (a) have the same meanings
ascribed thereto in the Exclusive Cross-License, Technology Transfer, and
Regulatory Matters Agreement dated as of February 9, 2014 by and between Ikaria
and Pulse Technologies (as amended on March 27, 2014 and July 27, 2015, the
“License Agreement”) for amendments to the License Agreement and (b) have the
same meanings ascribed thereto in the Drug Clinical Supply Agreement dated as of
February 9, 2014 by and between Ikaria and Pulse Technologies (as amended on
July 27, 2015 in the second amendment to the License Agreement, the “Supply
Agreement”) for amendments to the Supply Agreement. Ikaria and Pulse
Technologies may be individually referred to as a “Party” and together as the
“Parties.”

 

WHEREAS, Pulse Technologies relocated its headquarters on or about October 1,
2015; and

 

WHEREAS, Ikaria and Pulse Technologies wish to amend certain provisions of the
Supply Agreement to, among other things, change the pricing terms; and

 

WHEREAS, Ikaria and Pulse Technologies wish to amend certain provisions of the
License Agreement to, among other things, add royalty terms, as additional
consideration for the Products to be supplied under the Supply Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1.             Amendments to Supply Agreement.

 

1.1          “Perryville III Corporate Park, 53 Frontage Road, Suite 301,
Hampton, NJ 08827” shall be replace with “184 Liberty Corner Road, Suite 302,
Warren, NJ 07059” in each instance that is appears throughout the Supply
Agreement.

 

1

--------------------------------------------------------------------------------


 

1.2          Definitions.

 

(a)           The following new subsections are hereby added to Section 1 of the
Supply Agreement:

 

1.27        “Cartridge” means a high pressure refillable aluminum cylinder and
valve which is considered the drug container closure.

 

1.28        “Drug Fill” means (a) filling a Cartridge with its intended content
and capacity of quality conforming drug or placebo, manufactured conforming to
all process steps and material requirements, (b) enclosing around the filled
Cartridge a disposable plastic enclosure and (c) labeling and packaging the
Cartridge for delivery.

 

1.29        “Initial PAH Clinical Trials” means the first PAH Phase III study
entitled “INOvation 1” (the “Initial PAH Phase III Trial”) and extension of
patients on the previous study entitled “PAH-006”.

 

1.30        “Successful Completion Of Trial” means that the top line results
from the Initial PAH Phase III Trial allow Pulse Technologies to proceed with
the PAH program.  In the event that Pulse Technologies does not proceed with the
PAH program, Ikaria shall have the right to terminate this Agreement in
accordance with Section 10.2 of this Agreement.  For clarity, if Pulse
Technologies or its Affiliates (a) commences a second PAH Phase III trial after
conclusion of the Initial PAH Phase III Trial, (b) continues to recruit patients
in the second PAH Phase III trial after the conclusion of the Initial PAH Phase
III trial if already started, (c) files for regulatory approval using the
Initial PAH Phase III Trial results, or (d) otherwise proceeds with the PAH
program at the conclusion of the Initial PAH Phase III Trial, then Successful
Completion Of Trial has occurred.

 

(b)           Section 1.19 of the Supply Agreement is hereby amended and
restated in its entirety as set forth below:

 

1.19 “Product” has the meaning set forth in the recitals to this Agreement and
expressly includes Cartridges and Drug Fills.

 

1.3          Modification of Section 2.2 (Obligations of Pulse Technologies).
The following is hereby added to the end of Section 2.2 of the Supply Agreement:

 

“To enable Ikaria to fulfill each Drug Fill order, Pulse Technologies shall
(a) return to inventory at Ikaria at the end of each month, at least 105% of the
Cartridges to support the following month’s Forecast, (b) place an order for
100% of the Cartridges required to be filled in such Drug Fill order with a
delivery date at least 12 weeks in advance of such Drug Fill order delivery
date, or (c) perform a combination of the foregoing clauses (a) and
(b) sufficient for the Drug Fill order.  If Pulse Technologies fails to timely
perform the requirements of the foregoing clause (a), (b) or (c), Ikaria’s
delivery deadline for

 

2

--------------------------------------------------------------------------------


 

such Drug Fill order shall be extended by the duration of the delay in Pulse
Technologies’ meeting the foregoing clause (a), (b) or (c).”

 

1.4          Modification of Section 2.4 (Forecasts; Committed Quantities). The
first sentence of Section 2.4(a) of the Supply Agreement is hereby amended and
restated as follows:

 

“Commencing on the Effective Date and on the first business day of each calendar
month thereafter, Pulse Technologies shall submit to Ikaria a written rolling
forecast of the quantity of each Product, including the number of Cartridges to
be returned and the number of new Cartridges that Pulse Technologies expects to
order from Ikaria over the next 36 months (the “Forecast”).

 

1.5          Modification of Section 3.1 (Price) and 3.2 (Payment).

 

(a)           Section 3.1 of the Supply Agreement is hereby amended and restated
in its entirety as set forth below:

 

3.1          Pricing.

 

(a) Pricing for Products not sold for use in the Initial PAH Clinical Trials
shall be COGS plus 20%.

 

(b) Pricing for Products sold for use in the Initial PAH Clinical Trials shall
be:

 

(i) $6,600,000 (the “Upfront Payment”),

 

(ii) upon Successful Completion of Trial, $1,750,000 (the “Additional Payment”)
which covers up to 52,000 Cartridges and up to 275,400 Drug Fills; and

 

(iii) Regardless of whether there is Successful Completion of Trial, $40.83 per
Cartridge in excess of 52,000 and $17.63 per Drug Fill in excess of 275,400,
plus any additional capital expenditures Ikaria is required to undertake in
connection with any such excess orders by Pulse Technologies.  Ikaria shall
obtain advance approval from Pulse Technologies before making any such capital
expenditures; provided that if such approval is not received from Pulse
Technologies, Ikaria shall have no obligation to supply such excess Cartridges
or Drug Fills.

 

(iv) The pricing in Sections 3.1(i), 3.1(ii) and 3.1(iii) is all inclusive
including full depreciation of existing equipment installed in Port Allen, and
no additional charges shall apply for the Cartridges and Drug Products other
than for excess Cartridges and Drug Products as set forth in
Section 3.1(iii) above.

 

3

--------------------------------------------------------------------------------


 

(b)           Section 3.2 of the Supply Agreement is hereby amended and restated
in its entirety as set forth below:

 

3.2          Payment.

 

(a)           Within 10 days of the Amendment Effective Date (as defined in the
second amendment to this Agreement, the “Amendment Effective Date”), Pulse
Technologies shall pay to Ikaria the Upfront Payment, which includes payment for
the amounts previously invoiced to Pulse Technologies as set forth below.  Upon
receipt of the Upfront Payment, the invoices below shall be deemed paid in full.

 

Title

 

Invoice

 

Date

 

Cost

 

Empty Cartridge Builds

 

1800003738

 

09/25/2015

 

$

165,359.20

 

IK7 August 2015 Monthly Fee

 

1800003737

 

08/28/2015

 

$

210,583.00

 

IK7 Sept 2015 Monthly Fee

 

1800003730

 

09/25/2015

 

$

210,583.00

 

 

(b)           No later than the earlier of (i) 10 days of the public disclosure
of Successful Completion Of Trial, (anticipated to occur on or before March 31,
2018) or (ii) 45 days from Successful Completion Of Trial, Pulse Technologies
shall pay to Ikaria the Additional Payment.  This Section 3.2(b) shall survive
the expiration or termination of this Agreement.

 

(c)           For any Products covered by the pricing set forth in Sections
3.1(a) or 3.1(b)(ii), Ikaria shall invoice Pulse Technologies at the time of
shipment of Product in accordance with this Agreement.  Payment of an invoice is
due the later of (a) 30 days from the date of Pulse Technologies’ receipt of
invoice; or (b) delivery of Product to the carrier in accordance with
Section 2.5

 

(d)           If the Initial PAH Phase III Clinical Trial is not completed by
March 31, 2018, Pulse Technologies shall pay to Ikaria an additional amount of
$75,000 (an “Additional Amount”) for each month (or partial month) after
March 31, 2018 during which the Initial PAH Phase III Clinical Trial is ongoing.
The Additional Amount shall be paid on the first of each month and is creditable
(at the Price set forth in 3.1(b)(iii)) for Drug Fills that both (1) exceed the
quantity specified in Section 3.1(b)(ii) and (2) are conducted in the calendar
quarter for which the Additional Amount was due.  For clarity, such credit is
limited to the calendar quarter for which the Additional Payments are due and
does not carry over into subsequent calendar quarters.

 

1.6          Modification of Section 10.3 (Effect of Termination): The last
sentence of Section 10.3 of the Supply Agreement is hereby amended and restated
as set forth below.

 

“Notwithstanding any expiration or termination of this Agreement, the following
provisions shall survive: Sections 2.3, 2.8, 2.9, 3.2(b), 5, 7.4, 8, 10.3, 11.1,
12 and 13.”

 

4

--------------------------------------------------------------------------------


 

2.             Amendments to License Agreement

 

2.1          “Perryville III Corporate Park, 53 Frontage Road, Suite 301,
Hampton, NJ 08827” shall be replace with “184 Liberty Corner Road, Suite 302,
Warren, NJ 07059” in each instance that is appears throughout the License
Agreement.

 

2.2          The following Section 6.5 is hereby added to the License Agreement:

 

“6.5        PAH Products.

 

6.5.1 In addition to any other royalties due Ikaria under this Agreement, Pulse
Technologies shall pay to Ikaria three percent (3%) of PAH Net Sales (as defined
below).

 

6.5.2 Pulse Technologies shall make all payments due to Ikaria under this
Section 6.5 within 45 days after the end of each calendar quarter and each
payment shall be accompanied by a report providing with respect to PAH Products
(as defined below): (a) the PAH Net Sales for such calendar quarter separated by
country, (b) the total deductions used to calculate the above noted PAH Net
Sales with each specific deduction itemized, and (c) the amount of payments
payable to Ikaria for such year, as well as the computation thereof.

 

6.5.3 Section 6.1 (Maintenance of Records and Audit Rights) of this Agreement
shall apply with respect to PAH Products and shall apply with respect to the
documentation, records, and premises of Pulse Technologies, its Affiliates and
its (or its Affiliates’) licensees of PAH Products.

 

6.5.4 The following terms shall have the following meanings:

 

(a) “PAH Net Sales” shall have the same meaning as Net Sales but with PAH
Product replacing R&D Product in every instance and with gross receipts of Pulse
Technologies, its Affiliates and its (or its Affiliates’) licensees of PAH
Products included.

 

(b) “PAH Product” shall mean any product or service that utilizes, contains or
includes nitric oxide for the treatment, prevention or diagnosis of PAH as well
as all disposables and accessories used with such product.  For the avoidance of
doubt, a PAH Product may also be an R&D Product if such PAH Product also falls
within the definition of R&D Product.

 

6.5.6 This Section 6.5 shall survive any expiration or earlier termination of
this Agreement.”

 

5

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

3.1          Ratification.  Except as set forth in Sections 1 and 2 of this
Amendment, all of the other terms and conditions of the Supply Agreement and
License Agreement are hereby ratified and confirmed to be of full force and
effect, and shall continue in full force and effect. This Amendment is hereby
integrated into and made a part of the Supply Agreement and License Agreement,
as applicable.

 

3.2          Counterparts. This Amendment may be executed in two counterparts
(including by facsimile or by e-mail delivery of a “.pdf” file), each of which
shall be effective as of the Amendment Effective Date, and all of which shall
constitute one and the same instrument. Each such counterpart shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

 

3.3          Execution and Delivery. This Amendment shall be deemed executed by
the Parties when any one or more counterparts hereof, individually or taken
together, bears the signatures of each of the Parties hereto.

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representatives effective as of the Amendment Effective Date.

 

 

INO THERAPEUTICS LLC

 

BELLEROPHON PULSE TECHNOLOGIES LLC

 

 

 

 

 

 

By:

/s/ Kathleen A. Schaefer

 

By:

/s/ Jonathan Peacock

 

 

 

 

 

Name:

 Kathleen A. Schaefer

 

Name:

Jonathan Peacock

 

 

 

 

 

Title:

 President

 

Title:

 Chairman & CEO

 

 

 

 

 

Date:

11/16/15

 

Date:

November 13, 2015

 

6

--------------------------------------------------------------------------------

 

 